RESPONDENT PRO SE                                     ATTORNEYS FOR THE INDIANA SUPREME COURT
Elton D. Johnson                                      DISCIPLINARY COMMISSION
South Bend, Indiana                                   G. Michael Witte, Executive Secretary
                                                      John P. Higgins, Staff Attorney
                                                      Indianapolis, Indiana

______________________________________________________________________________
                                                                                  FILED
                                             In the
                                                                             May 18 2016, 9:06 am

                                                                                  CLERK
                           Indiana Supreme Court                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court

                             _________________________________

                                     No. 71S00-1408-DI-544

IN THE MATTER OF:

ELTON D. JOHNSON,
                                                       Respondent.
                             _________________________________

                                   Attorney Discipline Action
                              Hearing Officer Judith Hawley Conley
                             _________________________________


                                           May 18, 2016

Per Curiam.


        We find that Respondent, Elton Johnson, committed attorney misconduct by providing
incompetent representation, converting client funds, and failing to cooperate with the
disciplinary process. For this misconduct, we conclude that Respondent should be disbarred.


        This matter is before the Court on the report of the hearing officer appointed by this
Court to hear evidence on the Indiana Supreme Court Disciplinary Commission’s “Amended
Verified Complaint for Disciplinary Action.” Respondent’s 2010 admission to this state’s bar
subjects him to this Court’s disciplinary jurisdiction. See IND. CONST. art. 7, § 4.
                                Procedural Background and Facts


         The Commission filed an “Amended Verified Complaint for Disciplinary Action” against
Respondent on August 27, 2014. Respondent was served and did not timely file an answer.1
Accordingly, the Commission filed an “Affidavit and Application for Judgment on the Amended
Verified Complaint,” and the hearing officer took the facts alleged in the amended verified
complaint as true.2


         No petition for review of the hearing officer’s report has been filed. When neither party
challenges the findings of the hearing officer, “we accept and adopt those findings but reserve
final judgment as to misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).


         Count 1. “Client 1” pleaded guilty in federal court to transferring obscene materials to a
minor. Upon his release from prison in 2011, Client 1 paid $10,000 to the Terani Law Firm
(“Terani”) to evaluate his legal options regarding the requirement that he register as a sex
offender. Terani forwarded the case to Respondent, paying him a few thousand dollars for a
legal memorandum. Client 1 was not informed how the fee was split; in fact, the contract
between Terani and Respondent forbade such disclosure.


         Respondent, in turn, delegated the work to an individual who was either attending law
school or a recent graduate. This individual drafted, and Respondent forwarded to Terani and
Client 1, a four-and-one-half page legal memorandum recommending a three-part plan that had
virtually no chance of providing any relief to Client 1. In fact, if the plan had worked as
intended, Client 1 could have been retried and required to serve additional prison time.

1
  Respondent eventually filed a belated answer, which the hearing officer declined to accept. Given
Respondent’s refusal to cooperate with the Commission’s investigation, his failure to comply with the
deadlines imposed under the Admission and Discipline Rules, and his failure to file a petition for review
or brief on sanction, we likewise decline to give Respondent’s belated answer any effect.
2
 Separately, another verified complaint against Respondent is currently pending before the same hearing
officer in Case No. 71S00-1405-DI-330. That case stems from Respondent’s criminal conviction for
battering his stepson. Our disposition of the matter before us today obviates the need for further
proceedings in DI-330.
Respondent did not inform Client 1 of this possibility, and Client 1 previously had told
Respondent he did not want to pursue any legal avenue that potentially could result in additional
prison time.


       Client 1 hired Respondent to pursue the plan. Client 1 paid Respondent a total of
$32,800 in several installments, not all of which were deposited into Respondent’s trust account.
Respondent did no additional work on the case. Client 1 eventually fired Respondent and hired
replacement counsel, who requested an accounting from Respondent of time spent and
disbursements made on Client 1’s behalf. Respondent either could not or would not provide
such an accounting.


       Respondent billed Client 1 at attorney rates for clerical work, and even did so at a rate
higher than the attorney rate specified in his fee agreement with Client 1. Respondent also
invoiced Client 1 for services rendered after Client 1 fired Respondent, including for time spent
responding to the disciplinary grievance filed against Respondent. Respondent made knowingly
false statements to the Commission during its investigation, including that he had worked 425
hours on Client 1’s case and that the individual who drafted the memo was an attorney when he
worked on the case. Respondent has not refunded any money to Client 1.


       Count 2.       In February 2012, “Client 2” paid Terani $9,500 to evaluate his options
regarding a 50-year sentence he was serving. Terani retained Respondent to work on the case for
$5,500. Client 2 was not informed how the fee was split. Client 2 had until March 21, 2012, to
file a federal habeas petition. Respondent did not file a habeas petition or confer with Client 2
about doing so. Several months after the deadline had passed, Respondent advised Client 2 there
were no grounds to file a habeas petition. Client 2 eventually filed a pro se habeas petition,
which was denied as untimely.


       Count 3. In 2010, “Clients 3” hired Respondent to investigate suspected misconduct by
the trustee of a trust created by a pour-over will. The parties agreed that Respondent’s billing
rate would be $150 an hour, Respondent would make no withdrawals from his attorney trust
account without the prior approval of Clients 3, and Respondent would provide Clients 3 with
monthly billing statements. Clients 3 gave Respondent $23,210 as an advance and another
$5,000 a month later. Respondent did not deposit this latter check into his attorney trust account.


       Despite the parties’ agreement to the contrary, Respondent began withdrawing funds
without the prior approval of Clients 3 and failed to provide Clients 3 with monthly billing
statements. When Respondent was fired by Clients 3, Respondent submitted a bill for 64.02
hours (including 4.9 hours for gathering their file following his discharge), a refund of just
$4,445, and no work product. When Clients 3 protested, Respondent said, “What are you going
to do, sue me?” Respondent then laughed and ended the meeting. Respondent still owes Clients
3 a refund of at least $8,452.


       Count 4. “Choice Hotels” filed suit against a franchisee and three passive shareholders
(“Clients 4”) of the franchisee, alleging that Clients 4 were individually liable because they had
signed the franchise agreement in their individual capacities. In fact the signatures of Clients 4
had been forged by some unknown party. After default had been entered in December 2011,
Clients 4 hired Respondent to attempt to have the entry of default vacated and otherwise defend
them in the lawsuit. The fee agreement called for a non-refundable retainer of $2,500, against
which services would be billed at a rate of $175 an hour.


       Respondent failed to file an answer, to move to vacate the default, to forward requests for
admissions to Clients 4, to respond to Choice Hotels’ motion for summary judgment, or even to
inform Clients 4 that a motion for summary judgment had been filed. The court entered
summary judgment of over $430,000 in favor of Choice Hotels in February 2013. Unaware that
anything was amiss, Clients 4 paid Respondent an additional $2,000. Upon discovering that
summary judgment had been entered against them, Clients 4 hired replacement counsel, who was
unsuccessful in trying to vacate the judgment. See Choice Hotels Int’l, Inc. v. Grover, 792 F.3d
753 (7th Cir. 2015), cert. denied. Respondent has not refunded any money to Clients 4.


       Count 5.     Respondent failed to maintain and retain a contemporaneous individual
accounting of whose money he was holding in his attorney trust accounts. Respondent made at
least nine trust account checks payable to “cash,” and he transferred approximately $9,000 of
client money from his trust account to his business account to cover personal and business
related expenses. Respondent fired a paralegal because of her refusal to deposit client money
directly into his business account.


       Count 6. On several occasions, Respondent failed to accept delivery of mailings the
Commission sent to him regarding disciplinary matters and failed to timely respond to the
Commission’s demands for information. Respondent’s noncooperation with the disciplinary
process has resulted in multiple show cause proceedings, and Respondent has been suspended
since March 2014 due to his noncooperation.


       The hearing officer found the following facts in aggravation: (1) Respondent has been
the subject of multiple noncooperation proceedings; (2) Respondent acted with a dishonest or
selfish motive; (3) Respondent committed multiple acts of conversion and ignored multiple
demands by the Commission; (4) Respondent refused to cooperate with the Commission and has
failed to participate in the disciplinary process; (5) Respondent made false statements to the
Commission; (6) Respondent has not acknowledged the wrongful nature of his conduct; and (7)
Respondent has made no effort to make restitution. The hearing officer found no facts in
mitigation and recommended that Respondent be disbarred.


                                           Discussion


       We concur in the hearing officer’s findings of fact and conclude that Respondent violated
these Indiana Professional Conduct Rules prohibiting the following misconduct:


       1.1: Failure to provide competent representation.

       1.3: Failure to act with reasonable diligence and promptness.

       1.4(a): Failure to keep a client reasonably informed about the status of a matter.

       1.4(b): Failure to explain a matter to the extent reasonably necessary to permit a client to
           make informed decisions.

       1.5(a): Making an agreement for, charging, or collecting an unreasonable fee.
       1.5(e): Failure to obtain a client’s approval of a fee division between lawyers who are
           not in the same firm.

       1.15(a): Failure to deposit legal fees paid in advance into a client trust account.

       1.15(d): Failure to render promptly a full accounting regarding a client’s property upon
           request by the client.

       1.16(d): Failure to refund an unearned fee upon termination of representation.

       8.1(a): Knowingly making a false statement of material fact to the Disciplinary
           Commission in connection with a disciplinary matter.

       8.1(b): Failure to respond in a timely manner to the Commission’s demands for
           information.

       8.4(b): Committing a criminal act (conversion) that reflects adversely on the lawyer’s
           honesty, trustworthiness, or fitness as a lawyer.

       8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation.

In addition, we conclude that Respondent violated the following Indiana Admission and
Discipline Rules:


       23(29)(a)(2): Failure to create, maintain, or retain appropriate trust account records.

       23(29)(a)(3) and (4): Failure to create, maintain, or retain accurate trust account records
          and client ledgers.

       23(29)(a)(5): Making withdrawals from a trust account by checks payable to “cash.”

       During his short-lived legal career Respondent has demonstrated a continuing pattern of
serious misconduct, much of it predicated upon efforts to unjustly enrich himself at his clients’
expense. In exercising our disciplinary authority, we have an obligation to protect the public and
the profession from the tactics of unscrupulous lawyers. See Matter of Shumate, 647 N.E.2d
321, 325 (Ind. 1995). We consistently have imposed disbarment where a lawyer exhibits a
pattern of conversion of client funds, dishonesty, or deception of clients. Id.; Matter of Ouellette,
37 N.E.3d 490 (Ind. 2015); Matter of Stochel, 34 N.E.3d 1207 (Ind. 2015); Matter of Brown, 766
N.E.2d 363 (Ind. 2002). Respondent’s neglect, incompetence, dishonesty, conversion of client
funds, noncooperation with the Commission, and failure to meaningfully participate in these
proceedings all persuade us that disbarment is the appropriate sanction here as well.


                                           Conclusion


       Respondent already is under indefinite suspension for failure to cooperate with the
Commission’s investigation and a separate suspension for noncompliance with continuing legal
education requirements.      For Respondent’s professional misconduct, the Court disbars
Respondent from the practice of law in this state effective immediately. Respondent shall fulfill
all the duties of a disbarred attorney under Admission and Discipline Rule 23(26). The costs of
this proceeding are assessed against Respondent, and the hearing officer appointed in this case is
discharged.


All Justices concur.